MURDOCK, Justice
(concurring specially).
I agree with the main opinion. I write separately merely to note in addition that, even if the defense offered by § 6-5-440, Ala.Code 1975, was not .asserted by the mother in the first motion to dismiss she filed, that fact alone would not necessarily have resulted in a waiver .of that defense. There is no general first-filed-motion rule (as there is in Rule 12(g), Ala. R. Civ. P., for certain defenses) applicable to the assertion of a defense of abatement under § 6-5-440. Regions Bank v. Reed, 60 So.3d 868 (Ala.2010), does not hold otherwise.